Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 04/21/2022.
Claims 1-6 and 8-9 are being examined in this office action.

Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, A method of applying a sealing strip of heat seal material onto a web of packaging material within a strip application apparatus comprising: a conveying phase during which the web of packaging material is advanced along a web advancement path; an application phase during which a first longitudinal portion of the sealing strip is applied onto a longitudinal edge of the web of packaging material advancing, in use, along the web advancement path; a sealing phase during which the first longitudinal portion of the sealing strip is sealed onto the longitudinal edge; a control phase during which at least a correct alignment or a misalignment of the sealing strip with respect to the web of packaging material is detected and/or determined; wherein the control phase comprises at least the following sub-phases: an imaging sub-phase during which an image of at least a second longitudinal portion of the sealing strip projecting laterally from the longitudinal edge and at least one reference marker of the strip application apparatus is acquired; a determination sub-phase during which the acquired image is analyzed to determine at least a first transversal distance between the reference marker and a longitudinal border of the second longitudinal portion opposite to the longitudinal edge of the web of packaging material; and an analysis sub-phase during which the correct alignment or the misalignment is evaluated as a function of at least the first transversal distance determined during the determination sub-phase- wherein during the imaging sub-phase the at least one image is acquired to also contain the longitudinal edge of the web of packaging material; wherein during the determination sub-phase also a second transversal distance between the longitudinal edge and the reference marker is determined; and wherein during the analysis sub-phase at least the correct alignment or the misalignment of the sealing strip is evaluated as a function of the first transversal distance and the second transversal distance. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731